UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4272
SAMUEL L. CHEATHAM, a/k/a Skeet,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-95-123)

                      Submitted: August 15, 2002

                      Decided: August 21, 2002

 Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Kimberly A. Moore, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                    UNITED STATES v. CHEATHAM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Samuel Cheatham appeals the district court’s revocation of his
supervised release and resulting sixty month sentence. Cheatham
acknowledges he violated the terms of his supervised release but
asserts his sixty-month sentence was excessive and plainly unreason-
able. Finding no error, we affirm.

   We review the reasonableness of a revocation sentence for abuse
of discretion. See United States v. Davis, 53 F.3d 638, 642-43 (4th
Cir. 1995). The recommended guidelines range for Cheatham’s sen-
tence was eight to fourteen months. See U.S. Sentencing Guidelines
Manuel § 7B1.4(a), p.s. (2000).

   We find, however, the district court did not abuse its discretion in
sentencing Cheatham to the statutory maximum sentence of sixty
months. See 18 U.S.C. § 3583(e)(3) (2000). The sentencing ranges
contained in Chapter Seven of the Guidelines are "non-binding, advi-
sory guides to district courts in supervised release revocation proceed-
ings." Davis, 53 F.3d at 642. Once a district court considers Chapter
Seven’s policy statements, the court is free to exercise its discretion
to reject the suggested sentence and impose the statutorily authorized
sentence it deems appropriate. Id. at 642-43. Because the district court
considered the relevant factors in sentencing Cheatham, we find no
abuse of discretion in the sentence imposed.

   Accordingly, we affirm Cheatham’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED